Title: To George Washington from Henry Knox, 5 August 1792
From: Knox, Henry
To: Washington, George



Sir
War department Sunday 5th August 1792.

Yesterday afternoon Mr Vigo arrived here from Fort Washington, and brought dispatches from Brigadiers General Putnam and Wilkinson to the 9th of July, as will appear by the abstracts of Brigadr Wilkinson’s letter of 9th July herein enclosed.
I have the honor to enclose for your consideration General Putnams letter giving his opinion of the operations proper to be

pursued—On this letter, I shall, by the next post, submit to your view some observations.
The fate of poor Trueman is but too probably sealed and perhaps that of Hardin too.
General Putnam, in his letter of the 5th of July, which principally contains the same information as that mentioned in Wilkinsons letters, states it as his opinion that a treaty ought to be concluded as soon as possible with the Wabash Indians and presents be made—Being firmly persuaded of the soundness of this opinion I shall direct the measure. It is more especially necessary as Mr Vigo informs me that the said Indians would not come even to Fort Washington much less to Philadelphia.
Brigadier Wilkinsons attention to all parts of his duty and his activity render him a great acquisition to the public.
A Banditti without any fixed residence consisting of about ten Cherokees thirty Creeks and fourteen Shawanese—Outcasts—from their respective tribes are perpetually committing depredations on the Cumberland settlements they have lately attacked a military station near Nashville and carried it twenty one men were killed or taken—But the friendly Cherokees compelled the said banditti to deliver up their prisoners amounting to Six—these are the same rascals probably who attacked Major Doughty in the Year 1789. I have this information from Mr Vigo.
The necessity of the case will justify the measure of empowering Governor Blount to call out Sixty or one hundred mounted Riflemen to cut off if possible the said Banditti—He has that number at present in service. And as he has been empowered to retain in service as many as he shall judge proper; there can be no doubt but he will keep them up as long as necessary. I have the honor to be with the greatest respect Your most obed. servant

H. Knox

